CLARK, Circuit Judge
(concurring):
I concur in the result reached by the majority opinion. However,' I read Section 7411 as conferring confidentiality to “[¡information . . . obtained from an individual pursuant to the administration of this act” as well as to information obtained from an employing unit. Thus, as I construe it, the reach of the statute would extend to the records sought here. For the reasons set out by Judge Coleman, this enactment does not create the privileged status recognized and accorded by the Administrative Law Judge.